Citation Nr: 0633985	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-04 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
dermatitis.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from November 1980 to May 
1985. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In July 2005, the Board remanded this issue for additional 
evidentiary development, to include a current VA examination.  
For reasons discussed below, this development could not be 
completed.  The case has since been returned to the Board for 
further appellate action.


FINDING OF FACT

The veteran failed, without good cause, to report for or to 
undergo a VA examination necessary to evaluate his 
dermatitis.


CONCLUSION OF LAW

A rating in excess of 30 percent for dermatitis is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
3.655, 4.118, Diagnostic Code 7806 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected dermatitis.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), are not applicable to 
the veteran's claim.  In Manning v. Principi, 16 Vet. App. 
534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(Aug. 30, 2001) (en banc), the United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  The 
Board finds that such is the case as to the issue here on 
appeal.  As explained below, this issue is being denied due 
to the appellant's failure to report for a scheduled VA 
examination.  Therefore, based on the Court's decision in 
Manning, the Board concludes that the appellant's claim is 
not subject to the provisions of the VCAA.  

Legal Criteria

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken as set out in the following paragraph.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA.  38 C.F.R. § 
3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).



Analysis

The veteran has been afforded multiple opportunities to 
report for current VA examinations.  He was scheduled for an 
examination in November 2002, and he was twice scheduled for 
an examination in response to the Board's remand in March 
2006.  He failed to report on all three occasions, and he has 
not provided any reason for these failures to report.  

However, in addition to simply showing that the veteran 
failed to report for a scheduled VA examination, 38 C.F.R. 
§ 3.655 also requires a showing that entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination.  In this case, the most 
recent VA skin examination was performed 5 years ago.  It can 
therefore not be said to reflect the veteran's current 
condition.  VA's duty to assist the veteran includes 
obtaining a thorough and contemporaneous evaluation where 
necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2006); see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of duty to assist requires 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses the 
level of impairment since previous examination].  While the 
record contains VA outpatient treatment records, some of 
which are more recent than the last VA examination report, 
they contain, at best, cursory findings with respect to the 
veteran's dermatitis, and do not provide an adequate basis to 
evaluate his current level of disability.  

The Board also notes that, as a practical matter, the 
evidence currently of record does not support the 60 percent 
rating sought on appeal.  The October 2001 VA examination and 
other medical evidence of record simply do not show that more 
than 40 percent of the veteran's body, or more than 40 
percent of exposed areas are affected by dermatitis, or that 
he has required constant or nearly constant systemic therapy 
such as corticosteriods or other immunosuppressive drugs 
during the past 12 months.  Based on such evidence, a 60 
percent rating under Diagnostic Code 7806 is simply not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806.  
Therefore, even considering the veteran's claim on the 
merits, the Board finds that an increased rating is not 
warranted.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
[the Board has the fundamental authority to decide a claim in 
the alternative].  

In sum, based on the inadequate state of the evidence of 
record with respect to the veteran's dermatitis, the Board 
finds that entitlement to the benefit sought cannot be 
established without a current VA examination.  Such an 
examination is therefore necessary.  

Where there is a claim for increase, but medical evidence 
accompanying the claim is not adequate for rating purposes, a 
VA examination will be authorized, and individuals for whom 
an examination has been scheduled are required to report for 
the examination.  38 C.F.R. § 3.326(a) (2006).  Moreover, in 
Shoffner v. Principi, 16 Vet. App. 208 (2002), the Court held 
that the language of 38 C.F.R. § 3.304(c) gives VA the 
discretion to determine how much development is necessary, 
citing 38 C.F.R. § 3.304(c).

In this case, the Board found that the medical evidence 
accompanying the claim was inadequate for rating purposes, 
and a VA examination was scheduled.  The veteran has 
repeatedly failed to report for scheduled examinations, and 
he has submitted no other evidence that would be an adequate 
substitute for the scheduled examination.  Moreover, the 
veteran has presented no good cause for his failure to report 
for the examination scheduled in connection with his claim.  
Indeed, it does not appear from a review of the claim file 
that the veteran has offered any explanation for his repeated 
failure to report for VA examinations.  While it does appear 
that the veteran's address has changed several times during 
the period on appeal, there is no indication that any 
correspondence from the RO or the AMC was returned as 
undeliverable.  Moreover, the May 2006 Supplemental Statement 
of the Case was sent to the veteran's current address, as 
recorded in VA's database.  

The Board acknowledges that it has decided the present appeal 
on a different legal basis than that applied by the 
originating agency, which denied the increased rating based 
on the substantive merits of the claim, not on the basis of 
the veteran's failure to report for VA examination.  When the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, the Court has specifically held that the Board 
cannot apply 38 C.F.R. § 3.655 when the record reflects that 
the veteran has not been provided with notice of the 
regulation.  See Marsh v. West, 11 Vet. App. 468 (1998). 

With respect to this case, the Board concludes that the 
veteran has not been prejudiced by the denial of his appeal.  
Both the Board and the Appeals Management Center informed the 
veteran, in the July 2005 remand and in the May 2006 
supplemental statement of the case, of the consequences of 
not cooperating with the development of his claim.  Indeed, 
the veteran was specifically provided with the language of 
38 C.F.R. § 3.655, and he was informed that his claim could 
be denied if he did not comply with efforts to obtain an 
examination.  Because he was given proper notice and the 
opportunity to respond, the Board's action on his failure to 
provide evidence requested on his claim is not prejudicial.  


ORDER

A rating higher than 30 percent for dermatitis is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


